Title: To Benjamin Franklin from Catharine Greene, [18 July? 1775]
From: Greene, Catharine
To: Franklin, Benjamin


My Dear Friend
[July 18?, 1775]
Your letter which had the Pleasure of Receiving gave me great Pleasure as it gave me a fresh Proff of your own Dear Self, and being once more on the Same Land with us. Your Dear good Sister Grew Very impatient till She heard from you and began to fear you was not Come. She was kind enough to Shew me her letter and you are fear full She will be trouble Some but be assurd that her Company Richly Pays as She goes along and we are Very happy together and Shall not Consent to Spare her to any body but her Dear Brother was he to Stay at home and Be Positive. But if you are to Journey we must have her for She is my mama and friend and I tell her we are Rich that we have a lot here and another there and have 3 or 4 of them and we Divert one another Charmingly. Do Come and See us Certain! Dont think of going home again. Do Set Down and injoy the Remainder of your Days in Peace have Just been enguagd in Somethin that Prevents my writeing as I designd to have done. I hope ne[xt time?] I write to be more my[self. My?] kind love to [torn Mr. and] Mrs. Beach and the D[ear Children. I?] hope your [torn] Sympathiss with you [torn ma]de up in them [torn] girl. So is mine [torn] of each other [torn jou]rney love to B[torn] him Nancy [torn Your affe]ctionate friend as long as life
Caty Greene
